Citation Nr: 0415360	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  02-07 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for gunshot wound of the 
left lower leg, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from June 1977 to April 1979

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted an increased rating of 10 percent 
for gunshot wound of the lower left leg.  The veteran 
disagrees with the level of disability assigned.

The Board is remanding this appeal to the RO via the Appeals  
Management Center in Washington, D.C.  VA will notify you if 
further action is required on your part. 


REMAND

VA examination of the left leg in April 2001 showed a one 
centimeter scar of the left lateral posterior mid-calf with 
no exit wound.  The report of examination noted the muscle 
injured was the calf.  X-ray examination showed a retained 
metallic fragment of the left lower leg.  Neurological 
examination revealed left sural neuropathy.  The RO rated the 
veteran 10 percent for moderate disability to muscle group XI 
under diagnostic code 5311 because of the retained metallic 
fragment.  

In February 2002, the veteran was treated for a one year 
history of lower back pain since falling on concrete on his 
back.  In April 2002, the veteran was evaluated for possible 
removal of a large shrapnel/bullet fragment in the 
subcutaneous tissues of his left leg.  He complained that the 
piece of shrapnel was very prominent in his posterior distal 
calf and was irritating to the touch, as well as being 
annoying and setting off metal detectors at the airport.  On 
examination, there was a palpable mass in the distal 
posterior calf which was moderately tender to palpation.  The 
veteran also complained of numbness and tingling in the 
anteromedial and plantar foot, which the examiner noted was 
not consistent with a sural neuropathy, nor was there spinal 
pathology which would explain these symptoms.

In May 2002, the veteran underwent surgical removal of the 
foreign body, described as being in the left leg subcutaneous 
skin, just over the Achilles tendon.  A two centimeter 
incision was noted on follow up treatment at the orthopedic 
clinic.  

In June 2003 the RO requested a VA examination, in part to 
rule out the lumbar spine as the source of the veteran's 
neurological impairment in the left lower leg.  Peripheral 
nerves and spine examinations were completed in July 2003.  
Although a muscles examination was ordered, the examiner 
noted on the peripheral nerves examination that "[m]uscles 
is not applicable for this veteran and hence the peripheral 
nerves worksheet is the first one."  The Board is unable to 
infer the absence of any muscle pathology from the results of 
the July 2003 examination.  Another examination should be 
requested, and the examiner specifically requested to apply 
the muscles worksheet.  

Additionally, in the April 2001 examination, the examiner 
noted a one centimeter scar over the left lateral posterior 
mid-calf.  The site was noted to be tender to palpation from 
the distal calf to the proximal thigh; however, it is unclear 
whether the tenderness was associated with the scar itself.  
The scar has not been examined since his surgery.  A scar 
examination should be ordered to determine the nature of any 
disability from the scar, and to allow consideration of a 
possible separate rating for the scar.  See Esteban v. Brown, 
6 Vet. App. 254 (When a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes).

The veteran has indicated that all of his treatment was at 
the VA Medical Center in Temple, Texas.  The most recent 
records are from August 2003.  The RO should obtain all 
current records of the veteran's treatment for his left leg 
disability prior to reevaluating his disability level.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate his claim for 
increased rating for a gunshot wound of 
the left lower leg, and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information. 

2.  The RO should obtain all records of 
treatment for the veteran's left leg from 
the VA Medical Center in Temple, Texas, 
dating from August 2003 to the present.

3.  The veteran should be scheduled for a 
VA muscles examination of his left lower 
leg.  The examiner should review the 
claims file and the results of the prior 
examinations, and apply the muscles 
worksheet.  All muscle pathology should 
be noted, including the absence of any 
pathology, and this fact should be 
specifically stated in the report of 
examination if so found.

4.  The veteran should be scheduled for a 
VA scars examination to determine the 
nature and extent of any disability 
resulting from the service-connected 
gunshot wound as well as the surgical 
scar resulting from excision of the 
fragment in May 2002.  

5.  The RO should readjudicate the issue 
of entitlement to an increased rating for 
a gunshot wound of the left lower leg.  
This should include consideration of all 
evidence of record, including any 
evidence added to the record since the 
August 2003 supplemental statement of the 
case.  The RO should consider all 
possible rating codes, including the 
possibility of separate ratings for 
neuropathy and the scar, if applicable.  

6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
pertaining to the claim.  The appropriate 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




